     Case 4:19-cv-02032 Document 18 Filed on 07/17/20 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                      IN THE UNITED STATES DISTRICT COURT                               July 17, 2020
                      FOR THE SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                HOUSTON DIVISION

JAMAYAL HANNER,                  §
                                 §
                                 §
               Plaintiff,        §
                                 §
VS.                              §                         CIVIL ACTION NO. H-19-2032
                                 §
COMMISSIONER OF SOCIAL SECURITY, §
                                 §
               Defendant.        §

       ORDER ADOPTING THE MEMORANDUM AND RECOMMENDATION

       Based on a de novo review of the memorandum and recommendation issued on June 26,

2020, by United States Magistrate Judge Christina A. Bryan, (Docket Entry No. 17), this court

adopts it as this court’s memorandum and opinion. Rule 72(b), Fed. R. Civ. P.; 28 U.S.C.

§ 636(b)(1)(C). The plaintiff, Jamayal Hanner, did not object to the memorandum and

recommendation.

       The Commissioner of Social Security’s motion for summary judgment, (Docket Entry No.

15), is granted. Hanner’s summary judgment motion, (Docket Entry No. 13), is denied. The denial

of benefits was consistent with the record evidence and the applicable legal standards. The court

holds that the Commissioner did not err by denying Hanner’s application for disability benefits,

and the Commissioner’s final decision is affirmed.

       The court dismisses the case with prejudice and enters final judgment by separate order.

              SIGNED on July 17, 2020, at Houston, Texas.


                                                          _______________________________
                                                                    Lee H. Rosenthal
                                                             Chief United States District Judge
